DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Office Action is in response to the application 16/845,747 filed on 06/16/2022.
Status of Claims:
Claims 1-2, 4-14, and 16-32 are pending in this Office Action.
Claims 3 and 15 are canceled in this Office Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2022 has been entered.    
Response to Arguments
Applicant’s arguments filed in the amendment filed 05/26/2022 have been fully considered but are moot in view of new grounds of rejection necessitated by applicant’s amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 13, 18-21 and 25-32 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et al. (US PGPUB 20160026684) " Mukherjee " in view of Makkar et al. (US PGPUB 20160062694) “Makkar” and Chatterjee et al. (US PGPUB 20040210582) “Chatterjee”.
Regarding claim 13, Mukherjee teaches one or more non-transitory computer-readable media storing one or more sequences of instructions that, when executed by one or more hardware processors, cause: partitioning, into a plurality of affinity groups, a database table that is persistently stored on particular memory ([0035]:The table of the database is composed of three segments, where a "segment" is one or more extents (partitioned into affinity groups), and where an "extent" is a contiguous series of on-disk data blocks); wherein the database table includes a first portion assigned to a first affinity group, of the plurality of affinity groups, and a second portion assigned to a second affinity group, of the plurality of affinity groups; wherein the database table is managed by a multi-node database management system (DBMS) that comprises a plurality of nodes([0042]: The system assigns that lock managers for segments S1, S2 and S3 of  the table are nodes 102, 112 and 122, respectively. Thus, each portion of table is assigned to a node within a DBMS comprises plurality of nodes); wherein each node of the plurality of nodes executes a database server instance([0033]: Nodes 102, 112 and 122 are respectively executing database server instances 106, 116 and 126.); wherein the database server instance on each node of the plurality of nodes has shared access to the database table on the particular memory ([0035]: Table 170 is composed of three segments (S1, S2 and S3), where a "segment" is one or more extents, and where an "extent" is a contiguous series of on-disk data blocks. According to one embodiment, if segment S1 of table 170 has been designated as "in-memory enabled", distinct chunks of segment S1 are loaded into each of volatile memories 104, 114 and 124. Thus, the nodes have access to the same content within a same table in a particular memory); for each affinity group of the plurality of affinity groups, assigning a particular node of the plurality of nodes as a master node of said each affinity group; wherein the step of assigning includes assigning the first affinity group to a first master node, of the plurality of nodes, and assigning the second affinity group to a second master node of the plurality of nodes  ([0041-0042]: The locks for any given segment are managed by one of the nodes in the cluster. The node that manages the locks for a segment is referred to herein as the "lock-manager" for that segment. The lock managers for segments S1, S2 and S3 of table are nodes 102, 112 and 122, respectively. This is equivalent to assigning first/second affinity group to first/second master node).
Mukherjee does not explicitly teach wherein partitioning the database table into the plurality of affinity groups is based on an affinity group key that corresponds to one or more columns of the database table; sending, to a query router that is separate from and executing remotely relative to the plurality of nodes, a mapping indicating the master node for each affinity group of the plurality of affinity groups; storing the mapping by the query router; based on content of  a particular query that requires data from the database tabl
Makkar teaches wherein the database server instance on each node of the plurality of nodes has shared access to the database table on the particular memory (FIG. 4 & [0033]: The system is structured so that each compute node of the compute group may have RW access (denoted by the solid lines) to a specified volume mapped into the compute node and RO access (denoted by the dashed lines) to the remaining volumes mapped into the compute node. Thus, each node has access not only to its own storage volume, but also to the remaining volumes in the storage system); sending, to a query router that is separate from and executing remotely relative to the plurality of nodes, a mapping indicating the master node for each affinity group of the plurality of affinity groups; storing the mapping by the query router  (Fig.3-4 & [0033]:The system contains a storage management interface that is illustratively another API layer interface to the data accessor that enables read-write (RW)/read-only(RO) mappings of compute nodes and corresponding volumes within the compute group. Thus, the storage management interface contains a mapping that assigns which compute node is the master of a particular volume in the storage system); based on content of  a particular query that requires data from the database tabl([0034]: If a client requests processing (e.g., reading or writing) of a block, the job coordinator determines which compute node may process the block, and then schedules processing at the compute node. Write operations directed to a specified volume are processed by one compute node in a compute group, while read operations to that volume may be processed by all other compute nodes in the group. Thus, the system determines based on the whether the query is RW or RO query and according to the mapping to select appropriate node to execute the query); responsive to determining that the particular query should be routed using the mapping, the query router selecting a target node from the plurality of nodes, for the particular query, based on: which portion of the database table is accessed by the particular query, and the mapping ; and sending the particular query to the target node to cause the database server instance on the target node to process the particular query (Fig.4 & [0034]: If a client requests processing (e.g., reading or writing) of a block, the job coordinator determines which compute node may process the block, and then schedules processing at the compute node. Write operations directed to a specified volume are processed by one compute node in a compute group, while read operations to that volume may be processed by all other compute nodes in the group. For example, in response to a write request received from a client, the job coordinator assigns the write to only one compute node of a local compute group that has RW access to the specified volume. Yet for read requests, the job coordinator may balance those requests (load balance) across all compute nodes of the local group, each of which has RO access to the volume). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mukherjee to incorporate the teachings of Makkar to provide load balancing and redirecting of read and write traffic across the nodes of the distributed data processing system and to improve data availability, as recognized by Makkar ([0035-0036]). 
Chatterjee teaches wherein partitioning the database table into the plurality of affinity groups is based on an affinity group key that corresponds to one or more columns of the database table ([0043]: A determination is made to identify whether the requesting node is a member of an group associated with the group dependent key. Any number of groups may be associated with the group dependent key, with each group potentially having differing values or subtrees for the key. As is evident to those skilled in the art, any number of structures may be utilized to track the membership and values for group dependent keys. For example, relational database tables may be used to track the group dependent keys, group memberships, and links to storage locations for different key values, with such information stored within various columns within the relational database tables. These structures may be searched to identify the specific group, if any, that is associated with the requesting node, as well as the key value or a link to the storage location containing the key value… [0180]: The member-dependent key is a group-dependent key when the map table 328 is configured to associate multiple members to the same T-node…In an alternate embodiment, a single entry in map table 328 contains information about multiple members in the "MEMBER" column. Thus, the system is able to sort the keys by columns within a relational database and queries can route to appropriate requesting node that contains desired column key for the queries). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mukherjee and Makkar to incorporate the teachings of Chatterjee to organize the database efficiently by columns to increase the overall efficiency of query routing process. 
Regarding claim 1, the disclosed method is performed by all the limitations of claim 13. Please refer to paragraph regarding claim 13 shown above.
Regarding claim 18, Mukherjee teaches One or more non-transitory computer-readable media storing one or more sequences of instructions that, when executed by one or more hardware processors, cause: partitioning, into a plurality of affinity groups, a database table that is persistently stored on particular memory([0035]:The table of the database is composed of three segments (partitioned into affinity groups), where a "segment" is one or more extents, and where an "extent" is a contiguous series of on-disk data blocks); wherein the database table includes a first portion assigned to a first affinity group, of the plurality of affinity groups, and a second portion assigned to a second affinity group, of the plurality of affinity groups; wherein the database table is managed by a multi-node database management system (DBMS) that comprises a plurality of nodes ([0042]: The system assigns that lock managers for segments S1, S2 and S3 of  the table are nodes 102, 112 and 122, respectively. Thus, each portion of table is assigned to a node within a DBMS comprises plurality of nodes); wherein each node of the plurality of nodes executes a database server instance ([0033]: Nodes 102, 112 and 122 are respectively executing database server instances 106, 116 and 126.);  for each affinity group of the plurality of affinity groups, assigning a particular node of the plurality of nodes as a master node of said each affinity group; wherein the step of assigning includes assigning the first affinity group to a first master node, of the plurality of nodes, and assigning the second affinity group to a second master node of the plurality of nodes ([0041-0042]: The locks for any given segment are managed by one of the nodes in the cluster. The node that manages the locks for a segment is referred to herein as the "lock-manager" for that segment. The lock managers for segments S1, S2 and S3 of table are nodes 102, 112 and 122, respectively. This is equivalent to assigning first/second affinity group to first/second master node); wherein determining whether the particular query should be routed using  the mapping referenced in a predicate of the particular query ([0101]: Whenever a database server instance receives a request that targets a particular chunk, the database server instance uses the hash function to determine the host node of the particular chunk, and compares the hash-function-determined-host with the host node of the particular chunk indicated in the chunk-to-node map (the "map-specified-host")).
Mukherjee does not explicitly teach the mapping is based on one or more columns, sending, to a query router that is separate from and executing remotely relative to the plurality of nodes, a mapping indicating the master node for each affinity group of the plurality of affinity groups; storing the mapping by the query router; responsive to determining that the particular query should be routed using the mapping, the query router selecting a target node from the plurality of nodes, for the particular query, based, at least in part, on the mapping; and sending the particular query to the target node to cause the database server instance on the target node to process the particular query and wherein the database server instance on each node of the plurality of nodes has shared access to the database table on the particular memory.
Makkar teaches wherein the database server instance on each node of the plurality of nodes has shared access to the database table on the particular memory (FIG. 4 & [0033]: The system is structured so that each compute node of the compute group may have RW access (denoted by the solid lines) to a specified volume mapped into the compute node and RO access (denoted by the dashed lines) to the remaining volumes mapped into the compute node. Thus, each node has access not only to its own storage volume, but also to the remaining volumes in the storage system); sending, to a query router that is separate from and executing remotely relative to the plurality of nodes, a mapping indicating the master node for each affinity group of the plurality of affinity groups; storing the mapping by the query router (Fig.3-4 & [0033]:The system contains a storage management interface that is illustratively another API layer interface to the data accessor that enables read-write (RW)/read-only(RO) mappings of compute nodes and corresponding volumes within the compute group. Thus, the storage management interface contains a mapping that assigns which compute node is the master of a particular volume in the storage system); based on content of a particular query that requires data from the database table, determining whether the particular query should be routed using the mapping ([0034]: If a client requests processing (e.g., reading or writing) of a block, the job coordinator determines which compute node may process the block, and then schedules processing at the compute node. Write operations directed to a specified volume are processed by one compute node in a compute group, while read operations to that volume may be processed by all other compute nodes in the group. Thus, the system determines based on the whether the query is RW or RO query and according to the mapping to select appropriate node to execute the query); based on content of a particular query that requires data from the database table, determining whether the particular query should be routed using the mapping ([0034]: If a client requests processing (e.g., reading or writing) of a block, the job coordinator determines which compute node may process the block, and then schedules processing at the compute node. Write operations directed to a specified volume are processed by one compute node in a compute group, while read operations to that volume may be processed by all other compute nodes in the group. Thus, the system determines based on the whether the query is RW or RO query and according to the mapping to select appropriate node to execute the query); responsive to determining that the particular query should be routed using the mapping, the query router selecting a target node from the plurality of nodes, for the particular query, based, at least in part, on the mapping; and sending the particular query to the target node to cause the database server instance on the target node to process the particular query (Fig.4 & [0034]: If a client requests processing (e.g., reading or writing) of a block, the job coordinator determines which compute node may process the block, and then schedules processing at the compute node. Write operations directed to a specified volume are processed by one compute node in a compute group, while read operations to that volume may be processed by all other compute nodes in the group. For example, in response to a write request received from a client, the job coordinator assigns the write to only one compute node of a local compute group that has RW access to the specified volume. Yet for read requests, the job coordinator may balance those requests (load balance) across all compute nodes of the local group, each of which has RO access to the volume). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mukherjee to incorporate the teachings of Makkar to provide load balancing and redirecting of read and write traffic across the nodes of the distributed data processing system and to improve data availability, as recognized by Makkar ([0035-0036]). 
Chatterjee teaches wherein the mapping is based on one or more columns ([0043]: A determination is made to identify whether the requesting node is a member of an group associated with the group dependent key. Any number of groups may be associated with the group dependent key, with each group potentially having differing values or subtrees for the key. As is evident to those skilled in the art, any number of structures may be utilized to track the membership and values for group dependent keys. For example, relational database tables may be used to track the group dependent keys, group memberships, and links to storage locations for different key values, with such information stored within various columns within the relational database tables. These structures may be searched to identify the specific group, if any, that is associated with the requesting node, as well as the key value or a link to the storage location containing the key value… [0180]: The member-dependent key is a group-dependent key when the map table 328 is configured to associate multiple members to the same T-node…In an alternate embodiment, a single entry in map table 328 contains information about multiple members in the "MEMBER" column. Thus, the system is able to sort the keys by columns within a relational database and queries can route to appropriate requesting node that contains desired column key for the queries). Please refer to claim 13 for the motivational statement.
Regarding claim 6, the disclosed method is performed by all the limitations of claim 18. Please refer to paragraph regarding claim 18 shown above.
Regarding claim 19, Mukherjee teaches each affinity group, of the plurality of affinity groups, corresponds to one or more ranges of the affinity group key, and wherein selecting the target node comprises determining that the target node is associated, in the mapping, with an  affinity group that corresponds to an affinity group-specific key value range into which an affinity group key value, specified in the particular query, falls (Fig. 3B & [0070]-[0073]:  Chunks within a segment have boundaries or ranges that is each hosted by a node depending on the chunk identification). Each chunk has a start address and end address that indicate the range of the chunk which is specified to a host node).
Regarding claim 7, the disclosed method is performed by all the limitations of claim 19. Please refer to paragraph regarding claim 19 shown above.
Regarding claim 20, Mukherjee teaches wherein  the affinity group key value, specified in the particular query, is specified via a query-specified range of affinity group key values, and wherein the query-specified range of affinity group key values is included in the affinity group- specific key value range (Fig. 3B & [0114]-[0017]: Each chunk of the segment in the table is assigned with a range and a query that targets a segment is performed based on the range of the chunks in the segment).
Regarding claim 8, the disclosed method is performed by all the limitations of claim 20. Please refer to paragraph regarding claim 20 shown above.
Regarding claim 21, Mukherjee teaches wherein the affinity group key value, specified in the particular query, is specified via a query-specified range of affinity group key values, and wherein the affinity group-specific key value range is included in one or more ranges, associated with the target node, that collectively include a largest portion of the query-specified range of affinity group key values specified in the particular query. (Fig. 3B & [0114]-[0017]: Each chunk of the segment in the table is assigned with a range including start address and end address. The instance of the node receives a query that targets segment S1 of table performs work on data from segment disk blocks in the specified address range. Thus, the range is identified in the query and that particular range is the largest portion).
Regarding claim 9, the disclosed method is performed by all the limitations of claim 21. Please refer to paragraph regarding claim 21 shown above.
Regarding claim 29, Mukherjee teaches partitioning the database table into the plurality of affinity groups is based on an affinity group key that corresponds to one or more key columns of the database table (Fig. 3A-3B & [0062]: Each node is assigned to a chunk that has a chunk number and a corresponding starting address and ending address. For example, node 102 is assigned to chunk 302 (affinity key) that has starting address 330 and ending address 336); and said determining whether the particular query should be routed using the mapping based on one or more columns referenced in the predicate of the particular query further comprises determining whether the one or more columns are the one or more key columns has a predicate that is based on the affinity group key ([0101]: Whenever a database server instance receives a request that targets a particular chunk, the database server instance uses the hash function to determine the host node of the particular chunk, and compares the hash-function-determined-host with the host node of the particular chunk indicated in the chunk-to-node map (the "map-specified-host")).
Regarding claim 25, the disclosed method is performed by all the limitations of claim 29. Please refer to paragraph regarding claim 29 shown above.
Regarding claim 30, Mukherjee teaches wherein each affinity group, of the plurality of affinity groups, corresponds to one or more ranges of the affinity group key, and wherein selecting the target node comprises determining that the target node is associated, in the mapping, with an affinity group that corresponds to an affinity group-specific key value range into which an affinity group key value, specified in the particular query, falls (Fig. 3B & [0070]-[0073]:  Chunks within a segment have boundaries or ranges that is each hosted by a node depending on the chunk identification). Each chunk has a start address and end address that indicate the range of the chunk which is specified to a host node).
Regarding claim 26, the disclosed method is performed by all the limitations of claim 30. Please refer to paragraph regarding claim 30 shown above.
Regarding claim 31, Mukherjee teaches wherein the affinity group key value, specified in the particular query, is specified via a query- specified range of affinity group key values, and wherein the query-specified range of affinity group key values is included in the affinity group-specific key value range (Fig. 3B & [0114]-[0017]: Each chunk of the segment in the table is assigned with a range and a query that targets a segment is performed based on the range of the chunks in the segment).
Regarding claim 27, the disclosed method is performed by all the limitations of claim 31. Please refer to paragraph regarding claim 31 shown above.
Regarding claim 32, Mukherjee teaches wherein the affinity group key value, specified in the particular query, is specified via a query- specified range of affinity group key values, and wherein the affinity group-specific key value range is included in one or more ranges, associated with the target node, that collectively include a largest portion of the query-specified range of affinity group key values specified in the particular query (Fig. 3B & [0114]-[0017]: Each chunk of the segment in the table is assigned with a range including start address and end address. The instance of the node receives a query that targets segment S1 of table performs work on data from segment disk blocks in the specified address range. Thus, the range is identified in the query and that particular range is the largest portion).
Regarding claim 28, the disclosed method is performed by all the limitations of claim 32. Please refer to paragraph regarding claim 32 shown above.



Claims 2 and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et al. (US PGPUB 20160026684) " Mukherjee " in view of Makkar et al. (PGPUB 20160062694) “Makkar”, Chatterjee et al. (US PGPUB 20040210582) “Chatterjee” and Hickman et al. (US Patent 6523036) “Hickman” .
Regarding claim 14, Mukherjee in view of Makkar  and Chatterjee teaches all the limitation of claim 13. Mukherjee in view of Makkar does not teach wherein the query router is a client application executing on a client node.
Hickman teaches wherein the query router is a client application executing on a client node (Col 9 line 1-13: API or query router which has access to the database is able to query data distributed across the database. API or query router runs on a machine a client application is executing on. It runs on the same side or node as the client application). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mukherjee in view of Makkar to incorporate the teachings of Hickman to include the query router on the same platform that the client application runs on so the device that the client application runs on can query directly to the target node rather than going through another device for directing the queries to the database. This reduces the complexity of the entire system from client end to the database end. 
Regarding claim 2, the disclosed method is performed by all the limitations of claim 14. Please refer to paragraph regarding claim 14 shown above.

Claims 4-5 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et al. (US PGPUB 20160026684) " Mukherjee " in view of Makkar et al. (US PGPUB 20160062694) “Makkar”, Chatterjee et al. (US PGPUB 20040210582) “Chatterjee” and Pal et al. (US PGPUB 20180089312) “Pal”.
Regarding claim 16, Mukherjee in view of Makkar and Chatterjee teaches all the limitations of claim 13. Mukherjee in view of Makkar does not explicitly teach wherein the particular query is a first query and prior to sending a second query that requires data from the database table to the multi-node DBMS, determining, based on the second query, that the second query should not be routed based on the mapping; and selecting a node, of the plurality of nodes, to execute the second query without regard to the mapping.
Pal teaches wherein the particular query is a first query ([0199]: Query within the parameter and accesses the index), and the one or more sequences of instructions further comprising instructions that, when executed by the one or more hardware processors cause: prior to sending a second query that requires data from the database table to the multi-node DBMS, determining, based on the second query, that the second query should not be routed based on the mapping; and selecting a node, of the plurality of nodes, to execute the second query without regard to the mapping (Fig. 4 & [0200]:  The query is routed to the  External Result Provider (node)  when the request parameters (mapping) of the received search request is not accessible to the indexers). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mukherjee in view of  Makkar and Chatterjee to incorporate teachings of Pal to route the query to the appropriate node that corresponds to the correct mapping. This improves the efficiency of routing queries to the nodes.
Regarding claim 4, the disclosed method is performed by all the limitations of claim 16. Please refer to paragraph regarding claim 16 shown above.
Regarding claim 17, Mukherjee in view of Makkar, Chatterjee, Pal teaches all the limitations of claim 16.
Pal further teaches the target node for the first query is different than the node that is selected to execute the second query ([0199]-[0200]: Query (first) with parameters of the index is routed to the index while query (second) with parameters are not within of the index is routed to the External Result Provider). Please refer to claim 16 for the motivational statement.
Regarding claim 5, the disclosed method is performed by all the limitations of claim 17. Please refer to paragraph regarding claim 17 shown above.

Claims 10, 11, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et al. (PGPUB 20160026684) " Mukherjee " in view of  Makkar et al. (US PGPUB 20160062694) “Makkar”, Chatterjee et al. (US PGPUB 20040210582) “Chatterjee” and Kousha et al. (US PGPUB 20160188426) “Kousha”.
Regarding claim 22, Mukherjee in view of Makkar and Chatterjee teaches all the limitations of claim 13. Mukherjee does not explicitly teach detecting that a node that is assigned to one or more affinity groups, of the plurality of affinity groups, has been removed; assigning, for each affinity group of the one or more affinity groups, a different particular node as the master node of said each affinity group; and sending, to the query router, an updated mapping indicating the master node for the one or more affinity groups.
Makkar further teaches sending, to the query router, an updated mapping indicating the master node for the one or more affinity groups. ([0050]: Illustratively, the volumes 500 of a compute group 400 may be remounted to be lock-free, free-running and to assist error handling. Assume a RO mapped compute node of the compute group loads a RO volume, including metadata associated with one or more chunks, e.g., of a block (object), and metadata (recovery information) to enable the node to replay the transitions/operations for that block (object) that were persistently stored on disk. This, in turn, allows the RO mapped node to update the metadata to be current with the transitions/operations performed by the RW mapped node). Please refer to claim 13 for the motivational statement.
Kousha teaches detecting that a node that is assigned to one or more affinity groups, of the plurality of affinity groups, has been removed; assigning, for each affinity group of the one or more affinity groups, a different particular node as the master node of said each affinity group ([0089] line 13-19: Once the node is failed or removed, the slave partition is now the master partition of the affinity group which hosted on a different node. This change happens when there is a removal of a node existed thus it is detected when the node is removed). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mukherjee  in view of  Makkar to incorporate the teachings of Kousha to have the operation goes back to normal quicker with less node available, as claimed by Kousha ([0089] line 13-19).
Regarding claim 10, the disclosed method is performed by all the limitations of claim 22. Please refer to paragraph regarding claim 22 shown above.
Regarding claim 23, Mukherjee in view of Makkar and Chatterjee teaches all the limitations of claim 13. Mukherjee does not explicitly teach detecting that an additional node has been added; assigning, for one or more affinity groups of the plurality of affinity groups, the additional node as the master node of the one or more affinity group; sending, to the query router, an updated mapping indicating the master node for the one or more affinity groups.
Makkar further teaches sending, to the query router, an updated mapping indicating the master node for the one or more affinity groups ([0050]). Please refer to claim 22 for the motivational statement.
 Kousha teaches detecting  that an additional node has been added; assigning, for one or more affinity groups of the plurality of affinity groups, the additional node as the master node of the one or more affinity groups (0090] line 6-13: New node is added to the slave partition. After rebalancing, the slave partition becomes the master partition attached to the added node. This change happens when there is an addition of a node existed thus it is detected when the node is added). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mukherjee  in view of  Makkar to incorporate the teachings of Kousha to add the new node and rebalance the database so the new node is assigned to a master partition. This improves the system and change it to normal state with full capacity, as claimed by Kousha ([0090] line 9-13).
Regarding claim 11, the disclosed method is performed by all the limitations of claim 23. Please refer to paragraph regarding claim 23 shown above.

Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et al. (US PGPUB 20160026684) " Mukherjee " in view of Makkar et al. (US PGPUB 20160062694) “Makkar”, Chatterjee et al. (US PGPUB 20040210582) “Chatterjee” and Dinker et al. (PG PUB 20090240664) “Dinker”.
Regarding claim 24, Mukherjee in view of Makkar teaches all the limitations of claim 13. Mukherjee in view of Makkar does not explicitly teach wherein the database table is a first database table and the plurality of nodes is a first plurality of nodes; wherein the multi-node DBMS comprises a second plurality of nodes; wherein each node of the second plurality of nodes executes a database server instance; wherein the database server instance on each node of the second plurality of nodes has shared access to a second database table managed by the multi-node DBMS; wherein the database server instance on each node of the second plurality of nodes does not have shared access to the first database table, and wherein the database server instance on each node of the first plurality of nodes does not have shared access to the second database table; partitioning, into a second plurality of affinity groups, the second database table; for each affinity group of the second plurality of affinity groups, assigning a particular node of the second plurality of nodes as a master node of said each affinity group; and sending, to the query router, a second mapping indicating the master node for each affinity group of the second plurality of affinity groups 
Dinker teaches wherein the database table is a first database table and the plurality of nodes is a first plurality of nodes; wherein the multi-node DBMS comprises a second plurality of nodes; wherein each node of the second plurality of nodes executes a database server instance; wherein the database server instance on each node of the second plurality of nodes has shared access to a second database table managed by the multi-node DBMS; wherein the database server instance on each node of the second plurality of nodes does not have shared access to the first database table, and wherein the database server instance on each node of the first plurality of nodes does not have shared access to the second database table; partitioning, into a second plurality of affinity groups, the second database table; for each affinity group of the second plurality of affinity groups, assigning a particular node of the second plurality of nodes as a master node of said each affinity group; and sending, to the query router, a second mapping indicating the master node for each affinity group of the second plurality of affinity groups (Figure 2). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mukherjee in view of Makkar to incorporate the teachings of Dinker to construct the second database to have the same architecture as the database where the two databases communicate with their own server to one another for privacy and security purposes. With each database that communicates with its own server, the contents from one database cannot be reached by another database wherein each database is owned by a different company where they want to keep their information secured. 
Regarding claim 12, the disclosed method is performed by all the limitations of claim 24. Please refer to paragraph regarding claim 24 shown above.
Prior Art
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO DANG VUONG whose telephone number is (571)272-1812. The examiner can normally be reached M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.D.V./Examiner, Art Unit 2153                                                                                                                                                                                                        /ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153